 312305 NLRB No. 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We note that, in his decision, the judge made several insubstan-tial errors. At one point he refers to Edward Carlough, general presi-
dent of the International Association as ``Carlough of Local 80.'' He
also stated that Dan Harrity was employed by Limbach Company
when he went to work for Harper, rather than noting that Harrity
was employed by an unrelated contractor in Alaska at that time. He
further incorrectly stated the date on which the business manager for
Local 80 met with the Employer's Detroit employees and the date
of the letter of understanding which was appended to the 1985±1988
contract between the Employer and Local 80. These mistakes do not
affect the outcome of the case.Local Union No. 80, Sheet Metal Workers Inter-national Association, AFL±CIO; and Sheet
Metal Workers International Association,
AFL±CIO and Limbach Company. Case 7±CC±1423September 30, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn June 5, 1989, Administrative Law Judge LowellGoerlich issued the attached decision. The General
Counsel and the Charging Party filed exceptions and
supporting briefs. Respondent Local Union No. 80,
Sheet Metal Workers International Association, AFL±
CIO, and Respondent Sheet Metal Workers Inter-
national Association, AFL±CIO, filed cross-exceptions
and briefs in support.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions only to the extent consistent with this Deci-
sion and Order.FACTSThe Employer, Limbach Company, is a whollyowned subsidiary of Limbach Constructors, Inc. and is
engaged in industrial and commercial mechanical con-
tracting at various jobsites through its five branch of-
fices located in Boston, Pittsburgh, Columbus, Detroit,
and Los Angeles. The Employer maintains its principal
office and place of business in the State of Michigan.
Harper Mechanical Corporation is a wholly owned
subsidiary of Jovis Constructors, Inc., a holding com-
pany which is in turn a wholly owned subsidiary of
Limbach Constructors, Inc. Harper is engaged in me-
chanical contracting in the State of Florida, where it
maintains its principal office and place of business.Walter Limbach is the president, chief executive of-ficer, and general manager of Limbach Constructors,
Inc. He is also chairman of the board of the Employer.
The president of the Employer is Steve Wurzel and thepresident of Harper is John Fern. Wurzel sets the busi-ness and labor policies of the Employer; he has author-
ity over and administers its day-to-day operations.
Similarly, Fern sets the business and labor policies of
Harper; he has authority over and administers its day-
to-day operations. Walter Limbach, as the president of
the parent company of both the Employer and Harper,has the authority to remove the president of either sub-
sidiary. However, he has no input into the business
policies, labor relations, or the day-to-day operations of
either the Employer or Harper. Both the Employer and
Harper maintain their own separate offices, business
and labor relations policies, supervisors, equipment,
and employees. They operate in different parts of the
country, and there is no interchange of equipment, sup-
plies, or employees.The Employer belonged to the Metropolitan DetroitChapter of the Sheet Metal and Air Conditioning Na-
tional Association (SMACNA). Through its SMACNA
membership, the Employer has been a party to a series
of collective-bargaining agreements with Respondent
Local Union No. 80, Sheet Metal Workers Inter-
national Association, AFL±CIO (Local 80). By its
terms, the most recent of these agreements was effec-
tive from June 1, 1985, through May 31, 1988.Jovis Constructors, Inc. was formed by LimbachConstructors, Inc. specifically to obtain nonunion busi-
nesses. When Jovis acquired Harper in July 1983,
Harper was operating nonunion and it continued to op-
erate nonunion after its purchase. On August 10, 1983,
General President Edward Carlough of Respondent
Sheet Metal Workers International Association, AFL±
CIO (the International) wrote to Walter Limbach con-
gratulating him on the purchase of Harper and stating
that a union representative would contact him in order
to consummate a labor agreement with the ``new
shop.'' Charles Prey, then president of the Employer,
responded by letter dated August 23, 1983, that the
Employer did not ``take over'' Harper but that Jovis
had acquired the capital stock of Harper. He added that
although the Employer and Jovis were subsidiaries of
the same holding company, the Employer had no au-
thority to enter into a collective-bargaining agreement
for Harper.The International made several more attemptsthroughout 1983 to have the Employer execute a col-
lective-bargaining agreement on behalf of Harper. The
last attempt was made in November 1983. Limbach
met with Carlough in his office. Carlough insisted that
the collective-bargaining agreements which existed be-
tween the Employer and the various locals of the Inter-
national covered the terms and conditions of employ-
ment of Harper's sheet metal workers. Limbach dis-
agreed. Carlough responded that, if the Employer per-
sisted with its position, the Union would file griev-
ances alleging that the Employer was violating its col- 313SHEET METAL WORKERS LOCAL 80 (LIMBACH CO.)2This decision by the district court was later reversed by the courtof appeals. Gottfried v. Sheet Metal Workers (Limbach Co.), 876F.2d 1245 (6th Cir. 1989).3Pertinent parts of the constitution read as follows:Article 17, Sec. 1(a). Except as otherwise provided in this Con-stitution, any officer or member of this Association or any local
union or council thereof may, after trial and conviction on any
of the following offenses, be reprimanded, fined, removed from
office, suspended or expelled as the evidence may warrant.Sec. 1(g). Accepting employment in any shop or on any jobwhere a strike or lockout, as recognized under this Constitution,exists, or performing any work covered by the claimed jurisdic-
tion of this Association for any employer that is not a signatory
to or bound by a collective-bargaining agreement with an affili-
ated local union of this International Association, unless author-
ized by the local union.lective-bargaining agreements because Harper employ-ees were employed under wage rates and working con-
ditions different from those contained in the agree-
ments. He further stated that at the conclusion of the
current collective-bargaining agreements he would
have his locals disclaim interest in the continued rep-
resentation of the Employer's employees and refuse to
allow them to enter into new agreements with the Em-
ployer. Limbach continued to adhere to his positions
and suggested that such strategy would be tantamount
to a secondary boycott.In 1984 grievances were filed against the Employerby each of the local unions representing the Employ-
er's sheet metal workers in Boston, Pittsburgh, Colum-
bus, Detroit, and Los Angeles, respectively. Local 80
filed its grievance on December 20, 1984. The griev-
ance alleged that Local 80's agreement with the Em-
ployer prohibited it from operating any part of its sheet
metal business nonunion anywhere in the United
States. On May 1, 1985, the National Joint Adjustment
Board for the Sheet Metal Industry notified the Inter-
national that it was deadlocked on Local 80's griev-
ance. Despite Carlough's 1983 comments to Limbach
that he would not allow the locals to enter into con-
tracts with the Employer, on June 1, 1985, Local 80
renewed its contract with the Employer, with an expi-
ration date of May 31, 1988.By letter dated February 11, 1988, Carlough directedLocal 80's business manager to serve notice on the
Employer disclaiming the right to represent the Em-
ployer's employees after the expiration of its current
collective-bargaining agreement. On February 29,
1988, Local 80 addressed a letter to the Employer stat-
ing its intention to terminate the current collective-bar-
gaining agreement between it and the Employer at its
expiration on May 31, 1988. The letter also unequivo-
cally disclaimed any and all rights to bargain collec-
tively for and/or on behalf of any individuals employed
by the Employer. Charges were filed in this case on
March 10, 1988.On June 13, 1988, the United States District Courtfor the Eastern District of Michigan, Southern Divi-
sion, in Civil Action 88±CV±72208±DT denied the Re-
gional Director an injunction in a case involving the
same facts and legal principles as this case2On June14, 1988, the business manager for Local 80, Andy
Pavlich, wrote to the employees of the Employer in the
Detroit area, referring to the district court decision and
stating that as a result of the earlier disclaimer which
took effect on May 31, 1988, the Union regarded theEmployer as a nonunion employer. The letter further
stated that the rights of all parties were contained inthe International constitution3On June 14, 1988, afterreceiving the above letter, the employees walked off
the jobsite of the Employer's Detroit branch. Pavlich
explained at the hearing that Local 80 severed its rela-
tionship with Limbach because Local 80 was ``not
going to deal with double-breasted contractors.'' The
Employer asserts that the Respondents' actions have
essentially put it out of business in the Detroit area.The Unfair Labor Practice AllegationsA. The Relationship Between the EmployerandHarper
The judge found that the Respondents did not vio-late Section 8(b)(4)(i) and (ii)(B) of the Act by walk-
ing away from the bargaining relationship with the
Employer after the expiration of the most recent col-
lective-bargaining agreement on May 31, 1988, or by
telling union members that the Employer was to be
treated as a nonunion contractor. This conclusion was
based on his finding that it was the Employer, not
Harper, with whom the Respondents had a primary
dispute and that, therefore, the Respondents' disclaimer
and repudiation were not unlawful secondary activity.
The judge determined that because of Walter
Limbach's position with the Employer, Jovis Construc-
tors, Inc., and Limbach Constructors, Inc., he appears
to be the real power and the dominant figure who ad-
ministers and controls the conglomerate and its sub-
sidiaries, including the Employer and Harper. There-
fore, he concluded, the Respondents' primary dispute
was with the Employer and Walter Limbach, and not
with Harper, because Limbach was the person who had
determined that Harper would operate nonunion.We disagree and find that the Respondents' primarylabor dispute is with Harper. It is the labor relations
policies of Harper that the Respondents seek to
changeÐfrom a nonunion operation to a union oper-
ation. The Respondents told the Employer as well as
its members that it considered the Employer to be a
``double-breasted'' operation because of its relation-
ship with Harper, and that this relationship would not
be tolerated. It follows, therefore, that the Respond-
ents' actions against the Employer can be considered
``primary activity'' only if the Employer and Harper 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4See Teamsters Local 391 (Vulcan Materials), 208 NLRB 540(1974), enfd. 543 F.2d 1373 (D.C. Cir. 1976), cert. denied 430 U.S.
967 (1977); Teamsters Local 749 (Transport, Inc.), 218 NLRB 1330(1975), enfd. 543 F.2d 417 (D.C. Cir. 1976); Food & CommercialWorkers Local 1439 (Price Enterprises), 271 NLRB 754 (1984);Electrical Workers IBEW Local 2208 (Simplex Wire), 285 NLRB834 (1987). See also Teamsters Local 560 (Curtin Matheson), 248NLRB 1212 (1980).5Our dissenting colleague claims that Harper is not in fact a ``neu-tral employer'' within the meaning of the Act. If our colleague
means that Harper is the Employer's ally, we note that he offers no
evidentiary support for this proposition, and we find none. Thus,
there is no probative evidence that would support a finding that
Harper performed struck work for the Employer, or is part of a sin-
gle-integrated enterprise with the Employer. The burden to prove
such a relationship is on the Respondent, Newspaper & MailDeliverers (Gannett Co.), 271 NLRB 60, 67 (1984), and that burdenplainly has not been met here. If, however, our colleague is con-
tending that there is something special about double-breasted compa-
nies that requires the Board to deviate from its usual single-inte-
grated employer analysis, we disagree. Our colleague has not cited
any case supporting such a proposition. See Carpenters (Baxter Con-struction), 201 NLRB 23, 24±26 (1973).Finally, the factors on which our dissenting colleague relies to findthat the labor relations of both Harper and the Employer were sub-
ject to the common control of Walter Limbach do not establish that
conclusion. Those factors show at most that Walter Limbach estab-
lished Harper as a nonunion entity, but there is no showing that
Limbach thereafter exercised control over the labor relations of
Harper. If control over the initial establishment of a nonunion entity
at the moment of its creation or acquisition were sufficient to require
a common control finding, then there could be no separate employer
status for double-breasted operations.6Respondent Sheet Metal Workers International Association con-cedes that the disclaimer put pressure on the Employer.7282 NLRB 1375, 1386 (1987), enfd. sub nom. Iron WorkersLocal 3 v. NLRB, 843 F.2d 770 (3d Cir.), cert. denied 488 U.S. 889(1988).8Id. at 1387.9286 NLRB 993 (1987).10In this regard, we agree with the majority of the panel of theThird Circuit Court of Appeals in Limbach Co. v. Sheet Metal Work-ers, 949 F.2d 1211 (3d Cir. 1991), vacated in relevant part and re-hearing granted August 26, 1991, which found, on similar facts, that
the Respondent Sheet Metal Workers International Association and
four of its local unions had violated Sec. 8(b)(4)(ii)(B) by dis-
claiming interest in representing employees of the Employer. 949
F.2d at 1221±1228. However, although we agree with the court's
reasoning, we wish to make clear that, notwithstanding certain inad-
vertent statements in the court's opinion, unions and employers are
not free to repudiate their 8(f) agreements while those agreements
are in force. Deklewa holds that either party may repudiate, and walkaway from, a former 8(f) relationship, but only after the 8(f) agree-ment creating that relationship has expired.can be considered a single-integrated enterprise. Tomeet this standard, something more than common
ownership must be shown4As stated above, both theEmployer and Harper maintain their own separate of-
fices, business and labor relations policies, supervisors,
equipment, and employees. They operate in different
parts of the country, and there is no interchange of
equipment, supplies, or employees. There is no evi-
dence that the two employers operate a single-inte-
grated enterprise. Accordingly, we find that any actionson the part of the Respondents directed to the Em-
ployer with the object of influencing its relationship
with Harper was secondary activity.5The question, therefore, becomes whether any of theRespondents' actions that were taken with secondary
objectives violated Section 8(b)(4)(B) of the Act. For
the reasons discussed below, we find that the Respond-
ents violated Section 8(b)(4)(ii)(B) by disclaiming in-
terest in representing the Employer's employees. We
also find that the Respondents violated Section
8(b)(4)(i)(B) by inducing and encouraging employees
not to work for the Employer, with an objective of
forcing the Employer to cease doing business with
Harper.B. The 8(b)(4)(ii)(B) AllegationSection 8(b)(4)(ii)(B) of the Act prohibits unionsfrom threatening, coercing, or restraining any person
engaged in commerce or in an industry affecting com-merce, with an object of forcing any person to ceasedoing business with another. The General Counsel al-
leges that, by disclaiming interest in representing the
Employer's employees and repudiating the 8(f) bar-
gaining relationship between Local 80 and the Em-
ployer when the parties' contract expired in 1988, the
Respondents coerced and restrained the Employer by
depriving it of its source of sheet metal workers, there-
by, in effect, driving it out of business as a sheet metal
contractor in the Detroit area.6There is no dispute that the agreement between theEmployer and the Respondents was an 8(f) agreement.
As the judge noted, the Board in John Deklewa &Sons7held that, on the expiration of an 8(f) contract,either party may lawfully repudiate the bargaining rela-
tionship. This is because the enforceable 9(a) status
conferred on a signatory 8(f) union expires with the
bargaining agreement that is the source of the union's
exclusive representational authority8After the contractexpires, the 8(f) union does not enjoy even a rebuttable
presumption of majority status. At that point, eitherparty is free to repudiate the bargaining relationship.The Respondents contend that, under Deklewa, theywere absolutely privileged to disclaim interest in rep-
resenting the Employer's employees, because their 8(f)
bargaining agreement with the Employer had expired.
Given that they had no ongoing obligation to bargain
with the Employer, the Respondents assert, they cannot
be compelled to represent the Employer's employees if
they choose not to do so. The Respondents argue that
their motive behind the disclaimer is irrelevant under
the Board's decision in Yellowstone Plumbing.9TheGeneral Counsel and the Employer, however, assert
that, even under Deklewa, the Respondents' disclaimerviolated Section 8(b)(4)(ii)(B) because it was made for
an unlawful secondary purpose.We find that the General Counsel and the Employerhave the better of the argument.10There is no disput-ing the proposition that, in the absence of an unlawful 315SHEET METAL WORKERS LOCAL 80 (LIMBACH CO.)11See, e.g., Electrical Workers IBEW Local 58 (Steinmetz Elec-trical), 234 NLRB 633, 634±635 (1978) (``This Board cannot com-pel a union to represent employees it no longer desires to represent,
and a refusal to bargain over such employees does not violate Sec-
tion 8(b)(3) of the Act.''); Corrugated Asbestos Contractors v.NLRB, 458 F.2d 683, 687 (5th Cir. 1972) (``We cannot force aunion to continue, against its wishes, a relationship that is in its very
nature predicated upon voluntariness and consent.'')12Corrugated Asbestos Contractors, supra, on which the Respond-ents rely, thus is distinguishable from this case. In Corrugated, theunion disclaimed interest in representing the employer's employees
in order to avoid further jurisdictional disputes of the sort that had
already arisen and that the union feared would continue to arise.
There was, therefore, no bad faith on the part of the union, nor any
unlawful object of its disclaimer.13Carlough's convention remarks contained a strong hint that thelocal unions that had disclaimed interest in representing the Employ-
er's employees in several other cities would welcome the Employer
back into the union fold if it discontinued its practice of double-
breasting. Carlough's remarks (and the entire context of this dispute,
for that matter) indicate unmistakably that the Respondents' dis-
claimers in this case were not, as they contend, unequivocal and
final, but would have been rescinded if Harper had recognized the
Respondents. To draw any other conclusion, we would have to be-
lieve the unbelievableÐthat the Respondents would continue to re-
ject any bargaining relationship with the Employer even if Harper
were to accept unionization.14The Respondents except to the judge's failure to find that thisevidence is time-barred by Sec. 10(b). We note, however, that
``where occurrences within the six-month limitations period in and
of themselves may constitute, as a substantive matter, unfair labor
practices ... earlier events may be utilized to shed light on the true

character of matters occurring within the limitations period; and for
that purpose § 10(b) ordinarily does not bar such evidentiary use of
anterior events.'' Machinists Local 1424 v. NLRB, 362 U.S. 411, 416(1960) (citation omitted).15Employers, too, may violate the Act by taking actions for un-lawful purposes that, if taken for other reasons, would be lawful.
See, e.g., Advertiser's Mfg. Co., 280 NLRB 1185 (1986), enfd. 832F.2d 1086 (7th Cir. 1987) (although supervisors normally are not
protected under the Act, an employer may violate Sec. 8(a)(1) by re-
taliating against a supervisor if the retaliation is motivated by, and
interferes with, the exercise of employees' statutory rights).16282 NLRB at 1377±1378.17The General Counsel in Yellowstone Plumbing asserted that theemployer was not free to repudiate the 8(f) relationship even after
the contract had expired because it had refused to bargain for a new
contract on the basis of a tainted decertification petition. The BoardContinuedobjective, a union without a collective-bargainingagreement may lawfully disclaim interest in rep-
resenting a group of employees.11In this case, how-ever, an unlawful objective existed.12Carlough warnedWalter Limbach in November 1983, when the latter
opposed applying the parties' contract to Harper, that
the Respondents' locals would disclaim interest in rep-
resenting the Employer's employees when their exist-
ing collective-bargaining agreements expired. Although
Local 80 renewed its contract with the Employer in
1985, it did disclaim interest in representing the Em-
ployer's employees when Carlough directed it to do so
in 1988, after the contract expired. Moreover, in the
interim, Carlough wrote and published an article in the
May 1986 ``Sheet Metal Workers Journal,'' and made
remarks at the Respondents' 1986 general convention,
indicating that Sheet Metal Workers locals in various
cities had disclaimed interest in representing the Em-
ployer's employees because of the Employer's practice
of double-breasting.13Thus, although Carlough's threatto Walter Limbach, as well as his 1986 article and
convention remarks, antedated the 10(b) period and are
not alleged as separate violations, they point unmistak-
ably to the conclusion, which we draw, that the Re-
spondents' disclaimer was motivated, at least in part,
by their desire to force the unionization of Harper.14It is this secondary objectÐto enmesh the Employerin the Respondents' dispute with Harper, with the aim
of compelling the latter to recognize the Respond-
entsÐthat renders the Respondents' disclaimers unlaw-
ful, and that distinguishes them from other disclaimers
the Board has approved. In that respect, the Respond-
ents' disclaimer is like many other actions, such as
striking and picketing, which may be perfectly lawful
if taken without a secondary objective, but which are
condemned by the Act if done for an unlawful sec-
ondary purpose.15Nothing in Deklewa suggests, letalone mandates, a different result. Deklewa delineatedthe rights and responsibilities under Section 8(a)(5)and 8(b)(3) of construction industry employers andunions with 8(f) bargaining relationships. The Board in
Deklewa was not concerned with, and did not decide,whether an 8(f) union's actions that were consistent
with its bargaining responsibilities under Section
8(b)(3) would also be immune from scrutiny under
Section 8(b)(4)(B). Thus, the Board's statement in
Deklewa that ``upon the expiration of [8(f)] agree-ments, the signatory union will enjoy no presumption
of majority status, and either party may repudiate the
8(f) bargaining relationship,''16means that an 8(f)union may repudiate its bargaining relationship at the
expiration of the agreement without violating Section8(b)(3). It does not mean that such a disclaimer cannotviolate Section 8(b)(4)(B) if it is made for an unlawfulsecondary purpose.The Respondents argue that Yellowstone Plumbingrequires a finding that their disclaimers were lawful,
even if undertaken for a secondary purpose. In Yellow-stone Plumbing, the employer was held to have law-fully withdrawn recognition from an 8(f) union on ex-
piration of the parties' bargaining agreement, even
though the employer had engaged in a number of un-
fair labor practices related to its refusal to continue to
recognize the union. The Respondents and our dis-
senting colleague contend that if we find a violation in
this case, we will be holding unions to a different and
more stringent standard of behavior than that imposed
on employers. We reject that contention. The employer
in Yellowstone Plumbing, unlike the Respondents here,did not withdraw from the 8(f) relationship as a means
of attaining another, unlawful, objective.17In finding 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
found that the employer's repudiation was lawful under Deklewa,even though, as the General Counsel argued, the employer could not
have lawfully withdrawn recognition on the basis of the tainted peti-
tion. The repudiation thus was, in itself, a lawful way of ending the
bargaining relationship, and was not rendered invalid merely by tak-
ing place in the context of several unlawful actions, because it wasnot a means of effecting any of those actions.18This article and Carlough's remarks were quoted at length in thejudge's decision.19See fn. 14, supra.20394 U.S. 423 (1969).21Id. at 430. Contrary to our dissenting colleague, the Scofieldprinciples apply with equal force to threats to impose internal union
discipline and to the actual imposition of such disciplines. See, e.g.,
Bricklayers Local 6 (Linbeck Construction), 185 NLRB 756, 761(1970).the 8(b)(4)(ii)(B) violation in this case, we are thus notholding employers and unions to different standards.
We simply find that an otherwise lawful repudiation of
an 8(f) bargaining relationship may violate the Act if
it is undertaken as a means of committing, or giving
effect to, another, unlawful, act.Having found that the Respondents violated Section8(b)(4)(ii)(B) by disclaiming interest in representing
the Employer's employees with an object of forcing
Harper to recognize the Respondents, we shall order
them to cease and desist and to rescind their dis-
claimers. However, we shall decline the General Coun-
sel's invitation to require the Respondents to bargain
with the Employer and to include the Employer in the
terms of the new collective-bargaining agreement en-
tered into by Local 80 and SMACNA effective June
1, 1988. In our view, to issue an affirmative bargaining
order would violate the principle laid down in
Deklewa, that an 8(f) union has no further bargainingobligation after the expiration of the contract; while re-
quiring the Respondents to implement contractual
terms that they have not agreed to (vis-a-vis the Em-
ployer) is a remedy precluded by the Supreme Court's
holding in H. K. Porter Co. v. NLRB, 397 U.S. 99(1970).C. The 8(b)(4)(i)(B) AllegationWe disagree with the judge's conclusion that the Re-spondents did not violate Section 8(b)(4)(i)(B) by tell-
ing members that as of June, 14, 1988, the Employer
was to be treated as a nonunion contractor and refer-
ring members to the International constitution and by-
laws which set forth the penalties for members who
work for such an employer. Section 8(b)(4)(i)(B)
makes it an unfair labor practice for a union to induce
or encourage an individual to refuse, in the course of
employment, to perform services where an object of
such is to force an employer to cease doing business
with another employer. Regardless of whether a union
could, in other circumstances, impose penalties on its
members for working for a nonunion employer, the
Respondents may not threaten to do so here because
the threats are in furtherance of an unlawful secondary
objective.On March 21, 1988, Local 80 held a special meetingfor its members employed by the Employer. At this
meeting, Local 80's business manager, Andy Pavlich,
told the members that because the Employer was dou-
ble-breasted, it would not have a contract with Local
80 after the expiration of its contract on May 31, 1988.Members asked if they had to quit working for theEmployer after that date. Pavlich replied that they
should read International's constitution and bylaws,
copies of which were distributed to all members
present. On June 14, 1988, Local 80 sent a letter to its
members employed by the Employer advising them
that as a result of the Respondents' prior disclaimer the
Employer was regarded as a nonunion employer. The
letter further stated that the rights of all parties were
set forth in the International constitution. The March21 and June 14, 1988 comments are alleged as viola-
tions of the Act.The complaint also refers to an article written byInternational President Carlough in the May 1986 edi-
tion of the ``Sheet Metal Workers Journal,'' and re-
marks made by Carlough at the Respondents' August
25, 1986 general convention.18Although this articlewas written and published, and Carlough's remarks
were made, outside of the 10(b) period and are not al-
leged as violations of the Act, they shed light on the
Respondents' motives for encouraging their members
not to work for the Employer.19In this article,Carlough used the Employer as an example of the type
of employer, running a double-breasted shop, against
whom the Respondents were reacting. He also dis-
cussed certain changes in the Respondents' rules and
policies designed to combat double-breasting in gen-
eral.The changes announced in this article dealt with theadditional penalties that would be invoked against
members who worked for nonunion employers. These
penalties included the revocation of withdrawal cards,
elimination or deferral of pension fund benefitsÐsuch
as early retirement benefits, disability benefits, death
benefits, Supplemental Medicare Wraparound, and
pension COLAÐas well as loss of other benefits such
as free prescription drugs, prepaid legal services, and
health and welfare coverage. The article stated that
these changes would apply to ``those few SMWIA
members who make the mistake of deserting our union
by bolting to the side of non-union contractors.''In Scofield v. NLRB,20the Supreme Court set forththe standard for the lawful imposition of penalties by
a union on a member as a matter of internal union dis-
cipline. A union may impose fines on its members if
the provision was properly adopted, supports a legiti-
mate union interest, impairs no statutory labor law pol-
icy, and is reasonably enforced.21Here, there is no 317SHEET METAL WORKERS LOCAL 80 (LIMBACH CO.)22Electrical Workers IBEW Local 3 (Eastern States), 205 NLRB270, 273 (1973); Electrical Workers IBEW Local 3 (Ericsson Tele-communications), 257 NLRB 1358, 1370 (1981).23See Carpenters Local 316 (Thornhill Construction), 283 NLRB81 (1987); Plumbers (Hanson Plumbing), 277 NLRB 1231 (1985),enfd. 827 F.2d 579 (9th Cir. 1987); Sheet Metal Workers Local 252(S. L. Miller), 166 NLRB 262 (1967), enfd. 429 F.2d 1244 (9th Cir.1970).24Contrary to our dissenting colleague, Yellowstone Plumbing doesnot require dismissal of the 8(b)(4)(i)(B) allegation in this case.
When the employer in Yellowstone Plumbing, before lawfully with-drawing from its 8(f) relationship with the union, informed employ-
ees that it was going nonunion, it acted lawfully because its state-ments were not made in furtherance of any unlawful act. Here, bycontrast, we have found that the Respondents advised their members
of their responsibilities under the constitution and bylaws in an at-
tempt to induce them to cease working for the Employer. It is the
Respondents' secondary purpose in so advising their members that
renders those statements unlawful.25Sec. 501(b) of the Act defines a strike as ``any strike or otherconcerted stoppage of work by employees[.]'' We think that defini-tion is broad enough to encompass mass ``quits.'' We do not, there-
fore, have to decide whether the Respondents attempted to induce
the Employer's employees to engage in a ``refusal in the course of
their employment ....''
26The court in Limbach Co. v. Sheet Metal Workers, supra at1221, relied on the Fourth Circuit's decision in LTV Electrosystemsv. NLRB, 408 F.2d 1122, 1127 (1969), for the proposition that ``indi-viduals who permanently quit are not on strike.'' 137 LRRM at
2801. With due respect to the court, we do not think the Fourth Cir-
cuit's opinion can be read so broadly. In the first place, the court
in LTV decided only that the employees in question were not dis-charged; on the facts of the case, it did not have to determine wheth-
er the employees quit or struck. In any event, LTV involved employ-ees who, the court found, indicated unequivocally their intention to
end their relationship with the employer. As we have stated, the
record here indicates that the Respondents intended for their mem-
bers to cease working for the Employer only as long as necessary
to accomplish their unlawful secondary objective. Thus, even if we
agreed with the Third Circuit that ``individuals who permanentlyquit are not on strike,'' we still would find that the Respondents vio-Continuedcontention that the rule against working for nonunionemployers was not properly adopted or that it does not
support a legitimate union interest. The course of con-
duct pursued, however, by the Respondents between
1983 and 1988 establishes that the Respondents' ac-
tions in 1988 in calling the attention of the employees
to the rules against working for a nonunion employer
were not in support of a legitimate union interest but
rather were in furtherance of an unlawful secondary
objective. The Respondents made clear in 1983 that
they were interested in having their collective-bar-
gaining agreement with the Employer extended to the
employees of Harper or having the Employer cease
doing business with Harper. Union President Carlough
told Walter Limbach in their November 1983 meeting
that if the Respondents' position was not adopted by
the Employer, the Respondents would disclaim interest
in representing its employees. Further, in his 1986 re-
marks and article, Union President Carlough an-
nounced that the Union intended to make certain
changes in its rules in order to combat what it thought
were double-breasted employers.In March and June 1988, in conjunction with thedisclaimer of interest in representing the Employer's
employees with an objective of influencing the Em-
ployer's relationship with Harper, the Respondents di-
rected their members' attention to the constitution and
bylaws as to the consequences of working for the Em-
ployer. This reliance on the constitution and bylaws
clearly constituted an attempt to induce or encourage
individuals to cease providing services to the Employer
because of its relationship with Harper. This is a sec-
ondary objective and is exactly what Section
8(b)(4)(i)(B) reaches.22The situation here is analogous to that in which aunion maintains a internal rule against crossing a pick-
et line, and applies that rule to induce or encourage its
members to honor a sympathy strike. In these situa-
tions, the Board has found that although the rule itselfmay be valid, seeking to enforce the rule in such a
way as to pressure a secondary employer is unlawful.23Similarly here, although the Respondent's rule may be
valid, its use to induce employees to withhold service
from the Employer for a proscribed secondary reason
was unlawful.24We reach this result despite the Third Circuit's ap-parently contradictory holding in Limbach Co. v. SheetMetal Workers, supra. The court found that the theEmployer's employees in that case quit rather than go
on strike, and thus could not be found to have refused
to perform services within the course of their employ-
ment. 137 LRRM at 2800±2802. It is not entirely clear
from the language employed by the court whether it
was holding that, as a matter of law, a mass ``quit''
on the part of employees can never be found to con-
stitute a strike for 8(b)(4) purposes. If that was the
court's holding, however, we respectfully disagree with
it. The Board has held that when employees ``quit'' en
masse with a secondary objective, particularly under
circumstances that strongly suggest that the ``quitting''
is not intended to outlive the perceived need to apply
secondary pressure, the employees' action must be
viewed as that which, in reality, it isÐa strike. Elec-trical Workers IBEW Local 760 (Roane-Anderson Co.),82 NLRB 696, 704±712 (1949).25That reasoning ap-plies here. We find nothing in the record to indicate
that the Respondents were pressuring their members to
leave their employment with the Employer perma-
nently (any more than the Respondents themselves
were permanently disclaiming interest in representing
those employees). We have no doubt that, had their
tactics succeeded, the Respondents would have per-
mitted, and even encouraged, their members to go back
to work for the Employer. Accordingly, we find that
the Respondents attempted to, and did, induce their
members to engage in a strike against the Employer,
within the meaning of Section 8(b)(4)(i)(B).26 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
lated Sec. 8(b)(4)(i)(B), because they did not attempt to persuadetheir members to quit on a permanent basis.''27This includes, but is not limited to, implying or suggesting toany member of the Respondents that refraining from a strike or con-
certed refusal to perform work for Limbach Company is or could be
a violation of the International Union's constitution and bylaws.28If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Accordingly, we find that the Respondents have vio-lated Section 8(b)(4)(i)(B) by inducing or encouraging
the employees of the Employer to cease working for
the Employer where the objective was to have the Em-
ployer cease doing business with Harper.On the basis of the facts and the entire record in thecase, the Board makes the followingCONCLUSIONOF
LAWBy the conduct described above, the RespondentUnions have engaged in and are engaging in unfair
labor practices within the meaning of Section 8(b)(4)(i)
and (ii)(B) of the Act.THEREMEDYHaving found that the Respondent Unions have en-gaged in certain unfair labor practices, we shall order
them to cease and desist from inducing or encouraging
any individual employed by the Employer, Limbach
Company, or any other employer to engage in strike
or concerted refusal work on any materials or to per-
form any services if an object is to force Limbach
Company or any other person to cease doing business
with Harper Mechanical Corporation. We shall also
order them to cease and desist from disclaiming inter-
est in representing employees of the employer or other-
wise repudiating its 8(f) bargaining relationship with
the Employer, where an object of such disclaimer or
repudiation is to force the Employer or any other per-
son to cease doing business with Harper, and to take
certain affirmative action designed to effectuate the
policies of the Act.ORDERThe National Labor Relations Board orders that theRespondents, Local Union 80, Sheet Metal Workers
International Association, AFL±CIO and Sheet Metal
Workers International Association, AFL±CIO, their of-
ficers, agents, and representatives shall1. Cease and desist from
(a) Inducing or encouraging any individual em-ployed by Limbach Company or any other employer to
engage in a strike or refusal to work on any materials
or to perform any services27if an object is to forceLimbach Company or any other person to cease doing
business with Harper Mechanical Corporation.(b) Disclaiming interest in representing employeesof Limbach Company, or otherwise repudiating its 8(f)
bargaining relationship with Limbach Company, where
an object of such disclaimer or repudiation is to forceLimbach Company or any other person to cease doingbusiness with Harper Mechanical Corporation.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind Local 80's February 29, 1988 disclaimerof interest in representing individuals employed by
Limbach Company.(b) Post at the Respondent Unions' offices andmeeting halls copies of the attached notice marked
``Appendix.''28Copies of the notice, on forms pro-vided by the Regional Director for Region 7, after
begin signed by the Respondents' authorized represent-
atives, shall be posted by the Respondents immediately
upon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices
to members are customarily posted. Reasonable steps
shall be taken by the Respondents to ensure that the
notices are not altered, defaced, or covered by any
other material.(c) Sign and mail sufficient copies of the notice tothe Regional Director for Region 7 for posting by
Limbach Company, if it is willing, in all locations
where notices to employees are customarily posted.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondents have taken to comply.ITISFURTHERORDERED
that the complaint allega-tions not specifically found are dismissed.MEMBERDEVANEY, dissenting.I do not agree with the majority that the Respond-ents violated 8(b)(4)(ii)(B) by withdrawing from their
Section 8(f) relationship with the Employer on the ex-
piration of the parties' collective-bargaining agreement.
I also dissent from my colleagues' finding that the Re-
spondents violated Section 8(b)(4)(i)(B) of the Act
when they subsequently truthfully advised their mem-
bers that the Unions no longer had a bargaining rela-
tionship with the Employer and then informed their
members of the existence of presumptively valid inter-
nal union disciplinary rules.Regarding the Respondents' withdrawal from bar-gaining, the record shows that the Respondents and the
Employer had been parties to a series of 8(f) collec-
tive-bargaining agreements. There also is evidence that
the Employer formed Jovis Constructors, Inc. as a sub-
sidiary corporation specifically to obtain nonunion con-
struction work. In July 1983, Jovis acquired Harper
which operated as a nonunion contractor and has con-
tinued to do so after its purchase. Thereafter, the Re-
spondents made several attempts to negotiate an agree-
ment covering Harper's employees. The Employer, on 319SHEET METAL WORKERS LOCAL 80 (LIMBACH CO.)1282 NLRB 1375, 1386 (1987), enfd. sub nom. Iron WorkersLocal 3 v. NLRB, 843 F.2d 770 (3d Cir.), cert. denied 488 U.S. 889(1988).2Linbach Co. v. Sheet Metal Workers, 949 F.2d 1211, 1237±1240(3d Cir. 1991), vacated in relevant part and rehearing granted August
26, 1991.3See Senate Committee on Education & Labor, S. Rep. No. 573,74th Cong., 1st Sess. 2 (1935) (``[d]isputes about wages, hours of
work, and other working conditions should continue to be resolved
by the play of competitive forces'').4Even if an examination of the Union's motives were appropriatehere, I maintain that Harper's status as Limbach Constructor's whol-
ly owned subsidiary gives Limbach the effective right to control
work done by Harper and control over Harper's labor relations, and
thus that the Unions' actions with respect to this dispute do not con-
stitute secondary activity. Cf. Longshoremen ILWU (California Cart-age), 278 NLRB 220, 221 (1986), modified 822 F.2d 1203 (D.C.Cir. 1987). The judge found, based on credited evidence, that Walter
Limbach, president of Limbach Constructors and chairman of the
board of the Employer, had the authority to decide whether Harper
would operate under the Union's 8(f) agreement; had orchestrated
the purchase of nonunion Harper; had set the structure for union and
nonunion operations; and had the authority to terminate the heads of
Limbach Company and Harper and to review their operating plans.
Thus, I would agree with the judge that Walter Limbach was a log-
ical individual for the Union to approach respecting the application
of the 8(f) agreement to Harper employees, because it appears that
any decision on the matter made at the Harper Corporation's level
would have to be cleared through him. Without commenting on the
factual scenarios in other cases involving double-breasted employers,
I read these facts as giving sufficient common control over labor re-
lations to render treating Limbach and Harper as ``strangers'' a
questionable extension of the secondary boycott provisions.5I view the present case as distinguishable from Carpenters (Bax-ter Construction), 201 NLRB 23 (1973), cited by the majority, be-cause the two employers in that case did not operate under the same
corporate umbrella and thus there was no effective common control
over both operations as exists here.Harper's behalf, rejected those efforts. Despite the Re-spondents' resulting threat in November 1983 to with-
draw from further bargaining with the Employer, the
parties subsequently did negotiate a successor agree-
ment that was effective from June 1, 1985, through
May 31, 1988. When that agreement expired, however,
the Respondents disclaimed any interest in continuing
to represent the Employer's employees because of its
refusal to include Harper's employees in the parties'
contract negotiations.The Board held in John Deklewa & Sons1that eitherparty can legally repudiate the bargaining relationship
on the expiration of an 8(f) collective-bargaining
agreement. Here, the Respondents did nothing more
than that which the Board sanctioned in Deklewa. Nev-ertheless, my colleagues examine the Respondents'
motive for withdrawing from bargaining with the Em-
ployer. Because they find that the Respondents had an
unlawful secondary objective for terminating their bar-
gaining relationship, i.e, organizing Harper's employ-
ees, my colleagues conclude that the Respondent vio-
lated Section 8(b)(4)(ii)(B). I strongly disagree. I be-
lieve that parties can lawfully refuse to negotiate over
a successor agreement on the expiration of an 8(f)
agreement regardless of their motivation for doing so.
The majority in this case has seriously undermined the
Board's holding in Deklewa by creating an unwar-ranted restriction on a party's right to withdraw from
8(f) bargaining.Even assuming that the Respondent's motivation isa critical consideration, I still would not find that the
Respondents violated Section 8(b)(4)(ii)(B). The evi-
dence shows that Limbach created Jovis as a nonunion
subsidiary which in turn purchased Harper, the object
of the Respondents' attempt to organize.As Chief Judge Sloviter stated in her separate opin-ion in Limbach Co. v. Sheet Metal Workers,2the Act'ssecondary boycott rules were not designed for the dou-
ble-breasted employer situation, and should not impede
the general approach of Congress in the labor relations
areaÐto allow each party to use economic and bar-
gaining strategies to exert pressure on the other.3Byfinding that the Respondents' conduct was unlawful
here, my colleagues deprive Respondents of their tradi-
tional economic weapons in a dispute that Chief Judge
Sloviter described as ``essentially an economic struggle
between an employer and its employees.'' Thus, in thecontext of these disputes, Harper is not in fact a ``neu-tral employer.''4As Judge Sloviter pointed out, thereis ``extensive integration of Limbach Incorporated's
operations'' under which the Respondent and Harper
both perform as corporate subsidiaries. No ``stranger to
the controversy'' is enmeshed as a result of the Re-
spondents' actions. In my view, the secondary boycott
provisions of the Act are inapplicable to the Respond-
ents' withdrawal from bargaining in the present case.5In finding this violation, my colleagues effectivelyhold unions to a different standard than that to which
the Board holds employers in like circumstances. In
Yellowstone Plumbing, 286 NLRB 993 (1987), theBoard concluded that an employer's ``bad-faith'' mo-
tive in withdrawing recognition from an 8(f) union at
the expiration of the contract did not warrant a finding
that the employer violated Section 8(a)(5) by its refusal
to bargain with the union. Although the majority con-
cludes that Yellowstone is distinguishable here becausein that case the employer was not ``effecting'' any un-
lawful actions in severing the bargaining relationship,
it seems to me that this is really a difference without
a distinction in that there is a ``bad-faith'' motive for
the withdrawal in either case. Thus, I believe that the
situation in Yellowstone is comparable to the presentcase.Additionally, the majority here ignores the Board'sfurther finding in Yellowstone, supra, 286 NLRB at994, that the employer there committed no 8(a)(1) vio-
lation when it subsequently told its employees that the
shop would be nonunion and employees' wages would 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6In Gottfried v. Sheet Metal Workers Local 80, 876 F.2d 1245,1250 (6th Cir. 1989), the court opined that Yellowstone Plumbingmay be distinguishable from the instant case because the employer
in Yellowstone did not have an illegal objective in withdrawing fromthe bargaining relationship. However, in Yellowstone, the Boardfound that the employer unlawfully threatened employees with plant
closure if the plant did not become nonunion, unlawfully encouraged
employees to decertify the union, and unlawfully laid off a leading
union supporter. Nevertheless, despite this evidence of union animus,
the Board held that the employer did not unlawfully withdraw rec-
ognition from the union at the conclusion of the 8(f) agreement.7I do not find Yellowstone distinguishable from the present situa-tion. In this case, as in Yellowstone, the Respondent has lawfullywithdrawn from an 8(f) relationship with the Employer and then in-
formed the affected employees as to the possible consequences of
that action. I would treat the Union here in the same manner that
the Board treated the employer in Yellowstone. Moreover, unlike theemployer in that case, the Respondents' remarks to employees here
did not occur in the context of any unfair labor practice violations.8Bricklayers Local 6 (Linbeck Construction), 185 NLRB 756, 761(1991), which my colleagues rely on to support the application ofScofield here, is inapposite because the union's threat to fine em-ployee-members in that case was made in furtherance of its effort
to cause the employer to discriminate against an employee which the
Board found violated Sec. 8(a)(2). Because I would find that the Re-
spondents in this case lawfully withdrew from the 8(f) relationship
with the Employer, it is clear that the Respondents' conduct in truth-
fully advising members of the existence of internal union rules did
not arise in connection with any unfair labor practices.9I note that the Third Circuit also reached this result in LimbachCo. v. Sheet Metal Workers, supra at fn. 2, and that this issue is notthe subject of the court's pending rehearing of the case.not be lowered because the shop was nonunion6Justas the employer in Yellowstone was free to truthfullyadvise its employees that the union would no longer
represent them, the Respondents in this case were free
to truthfully advise their members that the Employer
no longer had a bargaining relationship with them. The
Respondents' further statements advising union mem-
bers of their rights and obligations under the Respond-
ents' constitution and bylaws were merely additional
statements regarding the Employer's new nonunion
status and are in my view indistinguishable from the
employer's postwithdrawal statements in Yellowstone.7The majority's reliance on Scofield v. NLRB, 394U.S. 423 (1969), is misplaced. In Scofield, the Courtestablished a standard for determining the lawfulness
of internal union discipline imposed on members.
Here, there is no allegation that the Respondents actu-
ally attempted to impose penalties on employees who
continued to work for the Employer. Accordingly, I re-
ject the majority's contention that Respondents' in-
forming members of otherwise valid internal union
rules infringed on their Section 7 rights. Because the
Respondents lawfully withdrew from the 8(f) bar-
gaining relationship with the Employer, the Respond-
ents had a lawful primary purpose in truthfully advis-
ing their members of the change in status and remind-
ing members of the presumptively valid internal dis-
ciplinary rules.8For these reasons, I would find that the Respondentsdid not violate the Act either by withdrawing from its
8(f) relationship with the Employer or by truthfully in-
forming members of that action and of the resultingconsequences. Thus, I would dismiss the instant com-plaint.9APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
induce or encourage any individualemployed by Limbach Company or any other em-
ployer to engage in a strike or refusal to work on any
materials or to perform any services if an object is to
force Limbach Company or any other person to cease
doing business with Harper Mechanical Corporation.WEWILLNOT
disclaim interest in representing em-ployees of Limbach Company, or otherwise repudiate
our 8(f) bargaining relationship with Limbach Com-
pany, with an object of forcing Limbach Company or
any other person to cease doing business with Harper
Mechanical Corporation.WEWILL
rescind Local 80's February 11, 1988 dis-claimer of interest in representing individuals em-
ployed by Limbach Company.LOCALUNIONNO. 80, SHEETMETALWORKERSINTERNATIONALASSOCIA-TION, AFL±CIO; ANDSHEETMETALWORKERSINTERNATIONALASSOCIA-TION, AFL±CIOMark D. Rubin, Esq., for the General Counsel.Samuel McKnight, Esq., of Southfield, Michigan, for the Re-spondent Local 80, Sheet Metal Workers International As-
sociation, AFL±CIO.Donald W. Fisher, Esq., of Toledo, Ohio, for the RespondentSheet Metal Workers International Association, AFL±CIO.Robert D. Randolph, Esq., of Pittsburgh, Pennsylvania, forthe Charging Party Limbach Company.DECISIONSTATEMENTOFTHE
CASELOWELLGOERLICH, Administrative Law Judge. The origi-nal complaint filed by the Limbach Company on March 10,
l988, was served by certified mail on Local 80, Sheet Metal
Workers International Association, AFL±CIO (Local 80), and
International Association of Sheet Metal Workers AFL±CIO
(the International), the Respondents, on or about March 10,
1988. An amended charge filed on May 25, 1988, was
served by certified mail on the Respondents on or about the 321SHEET METAL WORKERS LOCAL 80 (LIMBACH CO.)same date. A complaint and notice of hearing was issued onJune 2, l988. In the complaint, among other things, it was
alleged that the Respondents had engaged in violations of
Section 8(b)(4)(i) and (ii)(B) of the National Labor Relations
Act (the Act).The Respondents filed timely answers denying that theyhad committed the unfair labor practice alleged.I heard the case at Detroit, Michigan, on June 29 and 30,1988, and January 24 and 25, 1989. Each party was afforded
a full opportunity to be heard, to call, examine, and cross-
examine witnesses, to argue orally on the record, to submit
proposed findings of facts and conclusions of law, and to file
briefs. All briefs have been carefully considered.FINDINGSOF
FACTS, CONCLUSIONS, ANDREASONSTHEREFORI. THEBUSINESSOFTHEEMPLOYERSINVOLVED
The Charging Party is, and has been at all times material,a corporation duly organized under, and existing by virtue of
the laws of the Commonwealth of Pennsylvania.At all times material, the Charging Party has maintainedits principal Michigan office and place of business at 924
Featherstone Road, Pontiac, Michigan, where it is, and hasbeen at all times material, engaged in the business of indus-
trial and commercial mechanical contracting at various
jobsites in the State of Michigan, and other States.During the year ending December 31, 1987, a representa-tive period, the Charging Party purchased goods and mate-
rials valued in excess of $50,000 from points located outside
the State of Michigan, and had the goods and materials
shipped directly to its jobsites within the State of Michigan,
including the Cobo Hall expansion jobsite.Harper Mechanical Corporation (Harper) is, and has beenat all times material, a corporation duly organized under and
existing by virtue of the laws of the State of Florida.At all times material, Harper has maintained its principaloffice and place of business at 5401 Benchmark Lane, San-
ford, Florida, where it is, and has been at all times material,
engaged in the business of mechanical contracting.During the year ending December 31, 1987, a representa-tive period, Harper purchased goods and materials valued in
excess of $50,000 from points located outside the State of
Florida, and had the goods and materials shipped directly to
its jobsites within the State of Florida.Each corporation of the Charging Party and Harper arenow, and have been at all times material, employers and/or
a persons engaged in commerce or in any industry affecting
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.Presently the top parent corporation of the Charging Partyis Compangie General Jes Eau, a French corporation. The
Charging Party and Harper fit into the corporate structure of
Compangie General as set forth in the attached Appendix.II. THELABORUNIONINVOLVED
Each of the Respondents is and has been at all times mate-rial a labor organization within the meaning of Section 2(5)
of the Act.III. THEUNFAIRLABORPRACTICES
A. The Facts1. The corporate operations of Limbach Holdings, Inc.and Limbach Constructors, Inc.Walter F. Limbach testified that he is president ofLimbach Holdings, Inc. and Limbach Constructors, Inc. He
is also the chairman of the board of Limbach Holdings' sub-
sidiaries, Linc Corporation and Limbach Company. Limbach
is chief executive officer of Limbach Holdings, Inc. and of
Limbach Constructors, Inc., and he has the responsibilities of
general manager of both companies.Limbach Constructors, Inc. is the parent corporation ofLimbach Company (the Charging Party) and Jovis Construc-
tors, Inc. (a holding company) which is the parent of Harper
Mechanical Corporation. Limbach Company and Harper are
operating companies.Although Walter F. Limbach is responsible for the man-agement of Limbach Constructors, Inc. and Limbach Hold-
ings, Inc., he denied that he has ``any involvement'' in the
``day-to-day operations'' of Limbach Company or Harper orin setting or carrying out their labor policies. Jovis Construc-
tors, Inc., the holding company for Harper, is a nonoperating
company, whose only ``significant asset'' is its ownership of
the capital stock of Harper.Walter F. Limbach testified concerning the purpose of thecorporate structure detailed above, which was set up in 1981.The objective or purpose of Limbach Constructorswas to acquire mechanical contracting businesses in
markets in which Limbach Constructors was not then
operating.The anticipation was that some of those markets mayonly have non-union mechanical contractors operating
in those markets, and therefore to facilitate acquisition
of the business that was non-union, Jovis Constructors
was formed.If the business to be acquired were then operatingnon-union it would be acquired by Jovis. If it were a
business that was then operating union, it would be ac-
quired by Limbach Company.Limbach testified that George Harper was president ofHarper at the time ``we purchased'' Harper and George
Harper's preference was to operate Harper nonunion.With respect to his authority over Limbach Company'slabor relations, Limbach asserted that he had none. Neverthe-
less, he testified: ``I could revoke the authority in the sense
that if I was displeased with the exercise of authority by
Steve [Wurzel, president of Limbach Company], I could
probably terminate Steve [Wurzel].''Further testifying (and saying the same was true of Harp-er), Walter F. Limbach stated, ``Mr. [Wurzel] reports to me.
If I were dissatisfied with his performance sufficiently that
it warranted, I would have the authority to recommend his
termination. In that sense I could certainly take over author-
ity.''Limbach further testified that certain employees ofLimbach Company terminated their employment with
Limbach Company and went to work for Harper when Harp-
er was acquired. There were ``five to ten'' of these employ-
ees during the first year of acquisition. These employees 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Limbach National Construction Company was a ``division ofLimbach Company.''2Those cities were Boston, Pittsburgh, Columbus, Detroit, and LosAngeles.3An operating unit manager, who is vice president of LimbachCompany, is responsible for each of the cities.came from the Limbach National Construction Companywhere operations were ``wound down and terminated.''In testifying about Limbach Constructions, Inc., which isthe parent of Limbach Company and Jovis, the parent of
Harper, Walter F. Limbach gave the following account:
``Limbach Constructors, Inc., in addition to having an owner-
ship interest in its subsidiaries, Limbach Company and Jovis
Constructors, Incorporated, also provides general manage-
ment and a variety of services for mechanical construction
activities, including providing those services on behalf of its
operating subsidiaries.'' Such services include ``accounting,
treasury, legal, personnel, insurance, and employee benefits
administrative services.'' ``The subsidiaries are charged an
expense charge for their share of the services that they re-
ceive.'' The personnel division develops job descriptions.Regarding accounting principles, as is true of LimbachCompany, ``its accounting must be done in conformance
with the principals [sic] that are established by and the poli-
cies that are established by the Limbach Constructors con-
trollers department.'' Somewhat similar policies are estab-
lished by the treasury department which performs service for
both Limbach Company and Harper.Benefits for nonunion employees are administered by thepersonnel department of Limbach Constructors, Inc.According to Limbach he ``could go out and look at a [jobin progress] physically in the field'' of either Limbach Com-
pany or Harper. Limbach testified that John C. Fern, presi-
dent of Harper, and Stephen Wurzel, president of Limbach
Company, ``report'' to him and he has authority over them.
Walter F. Limbach through Limbach Holdings, Inc. and
Limbach Constructors, Inc. appears from this record to be the
real power and the dominant figure who administers and con-
trols the conglomerate and its subsidiaries, including
Limbach Company and Harper.At the time many of the events herein occurredCompangie General had not yet acquired Limbach Holdings,
Inc. (formerly Limbach, Inc.) which it acquired in December
1986.2. Structure and operations of HarperJohn C. Fern is the president and general manager ofHarper. Fern testified that he set ``all business policies'' and
with the vice president of construction sets the labor relations
policies but has no ``input'' in the ``day to day operations''
of the Charging Party. He further testified that he has ``final
say of wage levels; that such decisions are not reversible;
that he makes final decisions on bidding''; that there is no
interchange between the Charging Party and Harper; that
Harper performs no work for the Charging Party; that Harper
owns its own equipment and borrows none from the Charg-
ing Party; that Harper operates only in Central Florida and
not in Michigan; that Harper employs about 300 employees;
that it has no collective-bargaining agreement with unions.On cross-examination Fern testified that Jovis ``got controlof Harper'' in July 1983; that Fern was president of Jovis
at the time and was ``instrumental in the purchase of Harp-
er''; that at the time he worked for Limbach National Con-
struction Company,1employees who went to work for Harp-er who were working for the Charging Party were DanHarrity, a former construction manager, Van Eigan, a formervice president, and John Powell; that Fern was president of
Harmax Supply, president of Jovis Constructors, senior vice
president of Limbach Constructors, Inc., and vice president
of Limbach Holdings, Inc; that Jovis owns Harper, that Jovis
is a subsidiary of Limbach Constructors, Inc.; and that Harp-
er purchases from Limbach Constructors ``recommendations
as to insurance, its costs and its policies is shared with
them.'' Fern further testified that Harper purchases payroll
services from Limbach Constructors; that employees were
hired who had worked for Limbach; that Fern would give a
recommendation on labor relations policy from Walter
Limbach, president of Limbach Constructors ``very serious
consideration''; and that Fern made the decision to operate
Harper nonunion.3. The structure and operations of Limbach CompanyLimbach Company is a wholly owned subsidiary ofLimbach Constructors, Inc. Stephen Wurzel is president of
Limbach Company. Wurzel testified that his duties were
``setting the business plans ... responsible for the operating

unit managers ... for the results of their performances and

monitoring all their functions from estimating to labor man-
agement to management of their other personnel and redemp-
tion of sales and construction commitments in those cities.''2Wurzel further testified that he set business policies with the
unit managers;3that ``[l]abor relations policies in each of thecities, are delegated by [him] to each of the branch man-
agers''; that no others are involved in labor relations; and
that every year he has ``to pledge a business plan to Limbach
Constructors as to what Limbach Company results are going
to be for the upcoming year.'' Wurzel testified that his boss,
Walter Limbach, president of Limbach Constructors, Inc., re-
views Wurzel's plans and meets with Wurzel throughout the
year ``to review [Wurzel's] performance against those
plans''; that Walter Limbach has no involvement in the day-to-day operations of Limbach Company or setting labor rela-
tions policy; that Wurzel has ``nothing to do with'' Harper;
that there is no interchange of unit employees or transfer of
equipment between Limbach Company and Harper, that
Wurzel never met or talked with General President Edward
Carlough, president of the International Union; and that he
did not participate in labor problems between the Union and
the Detroit branch.Walter F. Limbach explained the relationship betweenLimbach Constructors and its subsidiaries:In a functional area the authority may in a particularfunction may rest with management in Limbach Com-
pany or management in Harper, and the Limbach Con-
structors management is a staff function carrying out its
responsibilities under the authority of the operating
units.Final authority apparently lies with Walter F. Limbach. 323SHEET METAL WORKERS LOCAL 80 (LIMBACH CO.)4Cassidy was assistant to the general president.4. Alleged secondary boycottAs noted above Walter F. Limbach testified that Jovis wasformed to acquire nonunion operating businesses. Pursuant to
this object when Harper, a nonunion business, was acquired
in July 1983, it was determined that such acquisition would
operate nonunion.On August 10, 1983, General President Edward Carloughof the International Union wrote Walter Limbach of Limbach
Company congratulating him on the purchase of Harper and
related that a union representative would ``arrange a meeting
to consumate a labor agreement with your new shop.''
Charles W. Prey, president of Limbach Company, replied by
letter dated August 23, 1983, asserting that Limbach did not
``take over'' Harper but that Jovis acquired the capital stock
of Harper. It was added that although Limbach Company and
Jovis were subsidiaries of the same holding company,
Limbach Company had no authority to enter into a collec-
tive-bargaining agreement for Harper.Shortly after August 23, 1983, Limbach received a phonecall from Carlough. Carlough reiterated the substance of his
August 28 letter indicating that he was looking forward to
entering into a collective-bargaining agreement ``between a
local of his Union and Limbach and Harper.'' Limbach ad-
vised Carlough that Limbach Company had not acquired
Harper and had no authority to enter into a collective-bar-
gaining agreement. Carlough replied that ``there had to be a
collective-bargaining agreement and that he was going to
have Mr. Cassidy4call on me for the purpose of ... negoti-
ating and entering into such an agreement.''In late September 1983, Cassidy met with Limbach inLimbach's office. Cassidy said he was there at the direction
of the general president to negotiate and conclude a contract
between Harper and a local of the Sheet Metal Workers
Union. Limbach explained that Limbach had no authority or
control of the labor relations of Harper and could not enter
into a collective-bargaining agreement on behalf of Harper.
He also explained that Harper had never been a party to any
collective-bargaining agreement. Limbach commented that if
the Union represented a majority of Harper's employees that
``Harper would without question negotiate in good faith and
conclude an agreement.'' Cassidy said that would not be sat-
isfactory and ``warned me that if Limbach Company per-
sisted in refusing to see to a collective bargaining agreement
with Harper that there would be, to use his term `labor trou-
bles' for Limbach Company.''On November 8, 1983, Carlough again wrote WalterLimbach, Limbach Company, requesting a meeting with him
and observing ``[a]s it stands now, Walter, you are in viola-
tion of your labor agreement in Boston, Pittsburgh, Colum-
bus, and Detroit through the operation in Orlando and it is
posing unfair competition for signatory contractors who are
doing work in that market area.'' At that time Limbach
Company was covered by a contract between SMACNA and
the Sheet Metal Workers' International Association Local
Union No. 80, and had separate agreements with Sheet Metal
Locals in Boston, Pittsburgh, Columbus, Detroit, and Los
Angeles.Sometime after November 8, 1983, Limbach met withCarlough in his office. Carlough insisted on a collective-bar-
gaining agreement between Harper and the Sheet MetalWorkers. Carlough asserted that the collective-bargainingagreement ``that existed between Limbach Company and var-
ious local[s] affiliated with the Sheet Metal Workers' Inter-
national Association, that the terms and conditions of em-
ployment of Harper sheet metal employees were covered by
the existing agreements of Limbach Company.'' Limbach
disagreed. Carlough responded that if Limbach persisted the
Union would file grievances that would charge that Limbach
Company was in violation of its collective-bargaining agree-
ments, ``because the Harper employees were not employed
under wage rates and working conditions determined by
those agreements.'' Limbach suggested ``secondary boy-
cott.'' Carlough continued that at the conclusion of the extant
collective-bargaining agreements ``he would have his local
unions disclaim interest and continued representation of
Limbach Company employees and he would refuse to allow
them to enter into new collective bargaining agreements with
Limbach Company.'' Limbach again suggested ``secondary
boycott.''Grievances were filed by Boston, Pittsburgh, Columbus,Detroit, and Los Angeles locals in 1984.Local 80's grievance, dated December 20, 1984, read asfollows:Limbach Company, Inc. is party to a collective bar-gaining agreement with SMWIA Local 80. Said agree-
ment incorporates by reference the Standard Form of
Union Agreement for the Sheet Metal Industry.
Limbbach has additional shops or branches in Colum-
bus, Ohio; Boston, Massachusetts; Pittsburgh, Pennsyl-
vania; and Los Angeles, California (under the name of
Western Air and Refrigeration Company). Limbach is
party to collective bargaining agreements with the
SMWIA Local in each of those areas.In or about 1981, Limbach unilaterally, and withoutbargaining with Local 80, restructured its corporate or-
ganization for the express purpose of becoming a dou-
ble-breasted contractor. A paper-holding company
called Limbach, Inc. was established at the top of the
Limbach corporate pyramid. Limbach, Inc. in turn be-
came the 100% owner of a newly-created management
company called Limbach Constructors, Inc. The origi-
nal Limbach sheet metal companyÐLimbach Co.,
Inc.Ðbecame one of four subsidiaries now wholly
owned by Limbach Constructors and has remained a
union contractor. However, a sister subsidiary called
Jovis Constructors, Inc. was created for the specific
purpose of operating as a non-union or open shop sheet
metal contractor throughout the United States. In 1983,
Jovis purchased a 100% interest in a non-union me-
chanical and sheet metal contractor called Harper
Plumbing & Heating, Inc. which is located in Winter
Park, Florida. Since that purchase, Limbach/Jovis has
continued to operate Harper as a non-union or open
shop contractor.By virtue of its operation of a nonunion operationÐHarperÐLimbach is in violation of Articles I, II, III
and VIII, Sections 1, 2, 5, 6, and 7 of the Standard
Form of Union Agreement. The clauses of the Agree-
ment referred to prohibit a signatory employer from op-
erating any part of its sheet metal business non-union
anywhere in the United States. A signatory employer 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5A double-breasted employer as used here is one who operatesboth union and nonunion establishments.6Sec. 1 of the integrity clause reads as follows:A ``bad-faith employer'' for purposes of this Agreement is anEmployer that itself, or through a person or persons subject to
an owner's control, has ownership interests (other than a non-
controlling interest in a corporation whose stock is publicly trad-
ed) in any business entity that engages in work within the scope
of SFUA Article I hereinabove using employees whose wage
package, hours, and working conditions are inferior to those pre-
scribed in this Agreement or, if such business entity is located
or operating in another area, inferior to those prescribed in the
agreement of the sister local union affiliated with Sheet Metal
Workers' International Association, AFL±CIO in that area.An Employer is also a ``bad-faith employer'' when it isowned by another business entity as its direct subsidiary or as
a subsidiary of any other subsidiary within the corporate struc-
ture thereof through a parent- subsidiary and/or holding-com-
pany relationship, and any other business entity within such cor-
porate structure is engaging in work within the scope of SFUA
Article I hereinabove using employees whose wage package,
hours, and working conditions are inferior to those prescribed in
this Agreement or, if such other business entity is located or op-
erating in another area, inferior to those prescribed in the agree-
ment of the sister local union affiliated with Sheet Metal Work-
ers' International Association, AFL±CIO in that area.cannot evade this contractual obligation by the expe-dient of establishing a wholly-owned sudsidiary cor-
poration to operate non-union. Similarly, restructuring a
signatory employer into holding companies and subsidi-
aries for the purpose of creating a double breasted oper-
ation, as Limbach has done, also violates the signatory
employer's contractual obligation to not operate non-
union.As the remedy for the aforesaid contractual viola-tions, Limbach/Jovis should be ordered to divest its
ownership interest in Harper. Additionally, Limbach
should be ordered to pay liquidated damages to the
Local 80 Joint Apprentice Training Fund in an amount
equal to the wage package including fringe benefits it
would have paid Harper's sheet metal workers had it
operated Harper in accordance with the Agreement and
the wage package actually paid to Harper's sheet metal
employees since that company was acquired by
Limbach/Jovis.On March 5, 1985, Carlough wrote Cassidy:Has Andy Pavlich notified Limbach in writing andalso the SMACNA Metropolitan District that they will
be bargaining independently this year? We don't want
to be caught in a TKO situation in terms of time, and
if Pavlich has not sent the letter, he should do so imme-
diately. Feel free to discuss this matter with Don Fish-
er.Nevertheless, on June 1, 1985, a contract was renewedwith Local 80 to which Limbach Company was a party, withan expiration date of May 31, 1988. The following letters of
understanding dated June 11, 1986, were appended to the
contract:LETTER OF UNDERSTANDINGBETWEENSMACNA METROPOLITAN DETROIT CHAPTERandSHEET METAL WORKERS LOCAL UNION #80A committee composed of two representatives ofSMACNA Metropolitan Detroit Chapter and two rep-
resentatives of Sheet Metal Workers Local #80 will be
appointed by the respective parties. This committee will
meet to discuss methods and available options to assist
the employers signatory to this agreement in combating
intrusion by non-union contractors into the jurisdic-
tional area covered by this agreement.The committee shall thoroughly consider the proce-dures for implementation of Resolution 78 and the In-
tegrity Clause. Upon agreement of the committee and
ratification by Sheet Metal Workers Local #80 and
SMACNA Metropolitan Detroit Chapter, the Integrity
Clause and other options shall become part and parcel
of the Collective Bargaining Agreement between the
parties.It is further agreed that any methods mutually agreedto by this committee will be implemented in accordance
with the bylaws of Local #80 and SMACNA Metro-
politan Detroit Chapter.In the event the committee established herein is un-able to agree upon a settlement involving Resolution 78
and the Integrity Clause within 30 days after the execu-
tion of this agreement, that issue involving Resolution
78 and the Integrity Clause only shall be submitted to
the Sheet Metal Workers National Joint Adjustment
Board for final and binding resolution.During the week of March 17, 1985, the General Execu-tive Council considered the question of double-breasted5em-ployers. A communication dated March 22, 1985, from
Carlough and Cecil D. Clay, general secretary-treasurer, to
business managers of Building Trades Local Unions of the
United States and Canada read in part:The General Executive Council this week devoted amajor portion of those sessions to the question of what
is usually referred to as double-breasted contractors, but
are chose to call ``bad faith'' contractors.[A]s a result of the Council's deliberations and action,the policy of this International Association concerning
``bad faith'' contractors is that they must make a deci-
sion that they are either 100% union or 100% non-
union.Enclosed with this communication was a copy of the exec-utive board's resolution and a copy of a model integrity
clause that was to be placed in union contracts. The purpose
of the integrity clause was to restrict and ban union dealings
with double-breasted employers or employers having a dual-
mode operation.6On May 1, 1985, the panel notified the International thatit was deadlocked on Local 80's grievance.In a like grievance which involved Local 12 (Pittsburgh),Local 17 (Massachusetts), and Local 108 (Los Angeles) the
National Joint Adjustment Board for the Sheet Metal Indus-
try ruled: 325SHEET METAL WORKERS LOCAL 80 (LIMBACH CO.)Local Union 12, 17 and 108 contended that the orga-nization of Limbach into a holding company-wholly
owned subsidiary structure, and the acquisition of Harp-
er Plumbing and Heating Company, Inc., an employer
performing work within the scope of Article I of the
several agreements, that is not signatory to an agree-
ment with a local union affiliated with Sheet Metal
Workers International Association, by Jovis Construc-
tors, Inc., a wholly owned subsidiary of Limbach Con-
structors, Inc., which, in turn, is a wholly owned sub-
sidiary of Limbach, Inc., violated express and implied
obligations under Articles I, II, III and VIII of all three
agreements.Local Union No. 17 also contended that the acquisi-tion and operation of Harper Plumbing and Heating
Company, Inc. by Jovis Constructors, Inc., violate the
provisions of Article II, Section 3 of its current agree-
ment, which by its requirements was intended by the
union to prohibit this type of activity. Literally, under
this language, the employer is obligated to adhere to theagreement in its Florida operation.The NJAB, after thoroughly reviewing the records ofthese cases, and considering the oral presentations of
the parties:1. Was unable to agree, and hence, deadlockedover the issue whether the acquisition and operation
of Harper Plumbing and Heating Company, Inc., vio-
lated the express provisions of Articles I, II, III and
VIII of the three agreements;2. Found that the acquisition and operation ofHarper Plumbing and Heating Company, Inc., vio-
lated the express language of Article II, Section 3 of
the current agreement between Local Union No. 17
and Limbach Company, Inc.3. Found further that the current agreement be-tween Local Union No. 17 and Limbach Company,
Inc., is either based on mutual misrepresentation of
material facts or mutual mistake, or has been exe-
cuted in circumstances in which there plainly has
been no meeting of minds between the said con-
tracting parties. Therefore the current agreement be-
tween Local Union 17 and Limbach Company, Inc.,
is not a valid and binding contract between the par-
ties, and is of no force and effect.In the May 1986 edition of the ``Sheet Metal Workers'Journal'' Carlough commented in part:Nothing poses a greater threat to the security of theSheet Metal Workers' International Association than the
unethical and spreading management practice of dou-
ble-breasting.The act of double-breasting is a shell game in whicha contractor with a collective-bargaining agreement sets
up, under its control, one or more non-union companies
to undercut union competitors.That scheme grew like wildfire among general con-tractors during the 1970's to such a degree that in many
metropolitan areas today, a substantial number of gen-
eral contractors have two firms, one is union and one
is non-union, and bid their work interchangeably.This has had a serious undermining effect upon thebasic union trades in the construction industry. The
practice started to mushroom among specialty contrac-
tors in the late 1970's and early 1980's and has become
a significant problem in that part of the construction in-
dustry as well.Our own Union was virtually isolated with few ex-ceptions from this phenomenon until two to three years
ago, since we had always felt our master agreement, the
SFUA, outlawed such conduct.Changes in labor policy by the present national ad-ministration [have] made it difficult in some cases to
use the old SFUA approach to ban double-breasting.
This was the reason for the adoption by your General
Executive Council of the Integrity Clause, which we
felt was the only useful protection that we had that
would stand up legally under the new anti-labor policy.
This clause says in effect, if you want to operate as a
Union sheet metal contractor you have to do it that way
100% wherever you work. If you do not want to play
by the fair rules of the game, then the Union can walk
away from your union contracting establishment so that
you will be entirely non-union and then, we will do
what a union has always had to do to protect its mem-
bers.Armed with these new changes in the law, greed hasoverpowered common sense among some of our con-
tractors. The Limbach Company is one example of this
greed. This firm has made all of its money over the
years because of the ingenuity and sweat of the Unionsheet metal workers; they built the Limbach Company.The Limbach Company ``rewards'' their loyal sheetmetal workers for their accomplishments by estab-
lishing a non-union operation in Orlando, Florida, and
letting us know that they think they have the right to
establish non-union operations wherever they feel ``the
market'' justifies it.In other words, says Limbach, we will use yourunion fellows when we have to and when we do not,
we will use the rats. To permit this kind of cheating,
would destroy the integrity of the Union. This Com-
pany and its subsidiaries have contracts with us in Bos-
ton, Los Angeles, Pittsburgh, Detroit and Columbus,
with the agreements in Boston, Los Angeles (where it
operates as Western Air) and Pittsburgh expiring this
year.It is for this reason that our affiliated local unions inthose cities have notified the Limbach Company that
they will no longer do business with that Company as
of the expiration date of their present agreements....If the double-breasted contractor succeeds, he willuse the non-union operation to grind down decent
wages, fringes, and working conditions that this Union
has taken almost one hundred years to establish. If he
succeeds, the double-breasted contractor will jeopardize
pension funds, health funds. SASMI and all of the other
outstanding trust funds that have been created for the
benefits of our members and their families.If he succeeds, he will threaten the very security ofthe sheet metal industry itself. The stakes are high, and
your Union is ready. We have developed and imple- 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The ``very important issue'' was the Union's thrust against dou-ble-breasting.8Pertinent parts of art. 17, sec. 1 of the constitution read as fol-lows:SEC. 1(a). Except as otherwise provided in this Constitution,any officer or member of this Association or any local union or
council thereof may, after trial and conviction on any of the fol-
lowing offenses, be reprimanded, fined, removed from office,
suspended or expelled as the evidence may warrant.....
SEC. 1(g). Accepting employment in any shop or on any jobwhere a strike or lockout, as recognized under this Constitution,
exists, or performing any work covered by the claimed jurisdic-
tion of this Association for any employer that is not a signatory
to or bound by a collective bargaining agreement with an affili-
ated local union of this International Association, unless author-
ized by the local union.mented a broad scale campaign to excise this cancerfrom our bodies.As a means of implementing the Union's policy againstdouble-breasting, Carlough wrote:The withdrawal card action is only one of numerousactions your Union is taking to counter double-breasted
operators:ÐTrustees of our trust fundsÐincluding the NationalPension FundÐhave, or will adopt rules that will either
eliminate or defer benefits for those few SMWIA mem-
bers who make the mistake of deserting our union by
bolting to the side of non-union contractors.ÐWe will refuse the use of Resolution 78 to anycontractor who takes part in the double-cross of double-
breasting.ÐWe will vigorously pursue our efforts to includeour Integrity Clause in all contracts in order to weed
out ``bad faith'' contractors who adopt double-breasted
tactics.At the August 26, 1986 general convention, Carloughmade these remarks:He's a union contractor. Take this message back toLimbach. We are not in the business of getting rid of
union contractors. We are in the business of organizing
contractors.We have had to do the men in Boston, in Pittsburgh,in Los Angeles. That was a heavy thing. They are
walking away from jobs they had all their life, but they
didn't because they feel that strongly about it.Limbach used to be with SMACNA years ago. Youought to understand the union thinking in the union
man's mind. To me it's never too late. It's never too
late. The door in this union is open.If the man wants to come back and operate the rightway I know our people, both in Los Angeles and in
Pittsburgh, and Walsh and the gang in Boston. If the
man wants to straighten out the situation, who knows.
He is a very smart fellow.He wants to straighten the situation out. He will findout he is welcome back in this family. We want them
union. We just want him to operate Domanico, the way
you operate. Gowan, the way you operate, and Roth,
the way you operate. That is what we want.It was not until February 11, 1988, that the Union tookfurther action. By letter dated February 11, 1988, Carlough
of Local 80, directed Andy Pavlich, business manager of
Local 80, that ``Local 80 of Detroit shall serve notice on
Limbach disclaiming the right to represent Limbach's em-
ployees after the expiration date of its current collective-bar-
gaining agreement.'' By letter of the same date, Cassidy in-
formed Pavlich how the disclaimer should be accomplished.
A part of the letter reads:Do not equivocate, in either words or conduct, inyour refusal to negotiate with Limbach as part of a
multi-employer association. For example if Limbach
sends a representative to SMACNA negotiating session,
refuse to negotiate with SMACNA until the Limbachrepresentative leaves.... 
Your cooperation and care-ful attention to these details is critical to our fight on
this very important issue7If you have any questions, donot hesitate to ask.On February 29, 1988, Local 80 addressed a letter toLimbach Company stating its intent to terminate the current
collective-bargaining agreement between it and Limbach
Company at its expiration date of May 31, 1988, and ``un-
equivocally disclaim[ed] any and all rights to bargain collec-
tively for and/or on behalf of any individuals employed by
your firm.''On March 10, the charges were filed in this case.
On May 21, 1988, the Detroit employees of Limbach metwith Pavlich. According to member John Olchowik, Pavlich
said (referring to Limbach) ``that they're double-breasted and
they will not have a contract with Local 80 after May 31,
1988, and that he got a directive from the International to
do this. Pavlich said the non-union branch was Harper.'' Ac-
cording to Olchowik, Pavlich when questioned ``where [we
would] go to work and do we have to quit'' replied, ``read
the constitution and bylaws of the International.'' Each mem-
ber was given a copy of the constitution. Olchowik testified
that he quit because he was ``afraid [he] was going to [lose
his] benefits'' and that the ``constitution says that you cannot
work for a non-union contractor ....''
8On June 13, 1988, the United States District Court for theEastern District of Michigan, Southern Division, in Civil Ac-
tion No. 88±CV±72208±DT denied the Regional Director an
injunction in a case that involved the same facts and legal
principles as are present in the instant case.On June 14, 1988, Pavlich wrote the employees ofLimbach in the Detroit division. After referring to the
Court's decision denying the injunction, Pavlich wrote:As a result of our prior disclaimer of representationrights which took effect on May 31, 1988 and the deci-
sion of the Court, we regard Limbach as being a non-
union employer. Naturally, we shall treat Limbach as
exactly that.The rights of all the parties are contained in theInternational Constitution, a copy which is available to
you at the Union offices.On June 14, 1988, after the employees received the June14, 1988 letter, they walked off Limbach's jobsite of the De-
troit branch. About 25 to 80 employees were working at the 327SHEET METAL WORKERS LOCAL 80 (LIMBACH CO.)9In her brief (p. 32), the General Counsel states, ``Deklewa un-equivocally permits either party to an 8(f) collective bargaining
agreement to repudiate the relationship upon the expiration of the
contract, without violating Section 8(a)(5) or 8(b)(3) of the Act.''10Sec. 8(b)(4)(i) and (ii)(B) provides:(b) [Unfair labor practices by labor organization] It shall be an
unfair labor practice for a labor organization or its agentsÐ(4)(i) to engage in, or to induce or encourage any individualemployed by any person engaged in commerce or in an industry
affecting commerce to engage in, a strike or a refusal in the
course of his employment to use, manufacture, process, trans-
port, or otherwise handle or work on any goods, articles, mate-
rials, or commodities or to perform any services; or (ii) to
threaten, coerce, or restrain any person engaged in commerce or
in an industry affecting commerce, where in either case an ob-
ject thereof isÐ....
(B) forcing or requiring any person to cease using, selling,handling, transporting, or otherwise dealing in the products of
any other producer, processor, or manufacturer, or to cease
doing business with any other person, or forcing or requiring
any other employer to recognize or bargain with a labor organi-
zation as the representative of his employees unless such labor
organization has been certified as the representative of such em-
ployees under the provisions of section 9 [sec. 159 of this title]:
Provided, that nothing contained in this clause (B) shall be con-strued to make unlawful, where not otherwise unlawful, any pri-
mary strike or primary picketing.11When the term ``union'' is used hereafter, it includes both theInternational and Local who were joint participants in the events
herein detailed.12The contract, nevertheless, was renewed on June 1, 1985.time. The quiting of these employees, according to Wurzel,put Limbach Company ``out of the sheet metal business on
those job sites'' and Limbach was ``prevented from hiring
non-union employees to complete the work.''Olchowik conceded that the following statement byPavlich taken from a tape recording of the meeting was accu-
rate:This local union is not going to have any recrimina-tions relative to working for Limbach. The decision is
solely yours.Pavlich testified that Local 80 severed its relationship withLimbach Company because ``We've taken a position in
Local Union 80, that we are not going to deal with double-
breasted contractors.'' According to Pavlich 2 days later
Limbach Detroit employees went to work for another em-
ployer.Conclusion and Reasons ThereforAs noted the Standard Form of Union Agreement SheetMetal, Roofing, Ventilating and Air Conditioning Divisions
of the Construction Industry between SMACNA Metropoli-
tan Detroit Chapter (Employer) and Local 80 of Sheet Metal
Workers' International Association (to which Limbach Com-
pany was a party) expired on May 31, 1988. It is conceded
that the agreement was what has been termed an 8(f) agree-
ment. Thus, on its termination either party could legally re-
pudiate, terminate, and walk away from the contract and the
relationship with each other without offending the Act, un-
less some legal impediment barred such conduct.9See JohnDeklewa & Sons, 282 NLRB 1375 (1987). The GeneralCounsel finds such impediment in Section 8(b)(4)(i) and
(ii)(B) of the Act, which outlaws secondary boycotts in cer-tain specific cases10and that she claims to embrace the factin this case.In her brief (p. 1) the General Counsel concedes ``Section8(b)(4)(B) was designed by congress to prevent a union from
applying certain types of pressure on neutral or secondary
employers, for its effect on the primary employer with whom
the union has its labor dispute, National Woodwork Manufac-turer Assn. v. NLRB, 386 U.S. 612, 64 LRRM 2801, 2808(1967).''The General Counsel's theory is based on the erroneousassumption that Harper was the primary employer with
whom the Union11had a labor dispute and Limbach was thesecondary employer or neutral employer on whom the Re-
spondents were putting pressure to force Harper to sign a
union contract or Limbach Constructors, Inc. to divest itself
of Harper. The credible facts do not support the General
Counsel's theory for Harper was not a primary employer and
Limbach was not a neutral employer. The Union's dispute
was with Limbach Company and Walter F. Limbach, chair-
man of the board of Limbach Company, and not with Harp-
er. Limbach was the person who had resolved that Limbach
Company would operate union and Harper nonunion.It is clear from the credible evidence that Walter Limbachinitiated and implemented the establishment of Jovis in order
to effect a doubled-breasted operation, the purpose of which
was to put businesses that were acquired operating ``non-
union'' in Jovis and those businesses operating ``union'' in
Limbach Company. Thus he perfected for his operations a
means by which he could whipsaw the Union. One need not
be an expert in the field of labor-management relations to re-
alize that such a tactic would not be looked on favorably by
a union. Such tactics contributed to the International's adop-
tion of the integrity clause.When Harper was acquired, the Union had not approachedHarper nor did it contact any of Harper's local management
personnel. The Union approached Walter F. Limbach, chair-
man of the board of Limbach Company, and the holder of
other high-level offices with the Limbach conglomerate. For
Carlough to have approached Limbach was not unreasonable
for he had never dealt directly with the president of Limbach
Company and Limbach was the top-level management person
and decision maker who, the credible record reveals, could
have decided whether Harper was to operate under the
Union's 8(f) contract. It was Limbach who orchestrated the
acquisition of nonunion Harper and set the structure for
union and nonunion operations. It was Limbach who pos-
sessed the power to terminate the heads of Limbach Com-
pany and Harper and who exercised authority over them; it
was Limbach who could go ``physically in the field'' and
survey their work; it was Limbach to whom subordinates at
Limbach Company and Harper were required to submit plans
of operations for the upcoming year; it was Limbach who re-
viewed ``performance against these plans.''During the discourse that occurred between Carlough andWalter F. Limbach, Carlough insisted that the Limbach Com-
pany contract covered the Harper employees. On Limbach's
rejection of this idea Carlough, according to Limbach, stated
that the Union would file grievances under the Limbach
Company contract and on its expiration would not renew it.12 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13In regard to the integrity clause, it apparently came up for dis-cussion in the negotiations for the contract that expired on May 31,
1988, for a letter of understanding was accepted by Limbach Com-
pany covering the subject. The record is void of any credible evi-
dence that Limbach Company ever accepted the integrity clause.14I have reviewed all the issues raised by the parties in theirbriefs. It would serve no useful purpose to discuss herein those
issues that are not germane to this decision because they have no
bearing on the conclusions drawn in this decision.Limbach stood pat. The Limbach Company did not extendthe contract to Harper.Thus, on December 20, 1984, the Union did file grievanceagainst the Limbach Company in which it was related that
a dispute existed as to whether Limbach Company was vio-
lating its contract. Among other things the Union alleged ``A
signatory employer cannot evade this contractual obligation
by the expedient of establishing a wholly-owned subsidiary
corporation to operate non-union.'' Part of the relief sought
was that Limbach Company divest itself of ownership inter-
est in Harper. The grievances were aimed at an alleged dou-
ble-breasted operation and Limbach Company's failure to
comform to the Sheet Metal Workers' contract. In this regard
it is significant the NJAB ``Found that the acquisition and
operation of Harper Plumbing and Heating, Inc. violated the
express language of Article II, Section 3 of the current agree-
ment between Local No. 17 and Limbach Company, Inc.''
The Union had maintained that ``under this language, the
employer is obligated to adhere to the agreement in its Flor-
ida operation.'' This finding is proof positive that there was
a legitimate dispute between the Union and Limbach Com-
pany. On all other issues, the NJAB was deadlocked.In the latter part of 1985, the Union's general executivecouncil considered the question of double-breasting andadopted an integrity clause which afforded contractual prohi-
bition against double-breasting. In the May 1986 ``Sheet
Metal Workers Journal,'' Carlough explained this action.
Among other things he said that it had appeared that the
Union had been isolated, with few exceptions, from double-breasting until 2 or 3 years ago ``since we had always feltour master argreement, the SFUA, outlawed such conduct.''``Changes in labor policy by the present national adminis-tration [have] made it difficult in some cases to use the old
SFUA approach to ban double-breasting. This was the reason
for the adoption by your General Executive Council of the
Integrity Clause, which we felt was the only useful protec-
tion that we had that would stand up legally under the new
anti-labor policy.'' The integrity clause was obviously also
aimed at employers other than Limbach Company and would
have been, no doubt, less imperative had the Union won its
grievance and dispute with Limbach Company.13Accordingly, it follows that there was a legitimate primarydispute between the Union and Limbach Company and that
Limach Company was neither a neutral nor a secondary em-
ployer within the meaning of Section 8(b)(4)(i) and (ii)(B) of
the Act. Thus the Respondent Unions have not violated Sec-
tion 8(b)(4)(i) and (ii)(B) of the Act.14[Recommended Order omitted from publication.]